Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-8 and 10 canceled
Claims 11-14 withdrawn
Claim 1 amended
Claims 1 and 9 pending

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the phrase "whether to supply the hydrogen gas" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The above statement regarding the supplying of the hydrogen gas during the nitriding time “whether to supply the hydrogen gas” renders the claim unclear that the “whether to supply” of hydrogen gas as optional or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ranish (PG Pub 2006/0286776 A1) in view Kamada (PG Pub 2016/0172183 A1), and in further view of Lee (PG Pub 2010/0037820 A1), and in further view of Kato (PG Pub 2015/0004332 A1). 
Consider Claim 1, Ranish teaches the process coating film (abstract) in a vacuum chamber [0047], where the substrate is placed in a chamber in step (110) [0040] on a rotating pedestal [0195]. Ranish teaches the supplying of silicon precursor (as raw material) and supplying nitrogen precursor in an ALD processor [0050] where the nitrogen precursor in the presence of a plasma [0051], for nitriding the silicon precursor material forming silicon nitride film [0050]. Ranish teaches the process of forming silicon nitride with a thickness ranging from 1-100 nm [0061]. Ranish teaches the process (100) include step (140) [0039], where during step (140) the silicon nitride film is process in 120 RPM (parameter corresponding) [0041], and where during step (140) the nitrogen precursor includes gases such as nitrogen gas (without supplying hydrogen gas) [0051]. Ranish teaches the silicon nitride film formed in step (140) has film properties such as stress [0072]. Therefore, Ranish teaches the process of forming silicon nitride film without having hydrogen gas being supplied.
Ranish does not teach silicon precursor absorbed onto the substrate, or repeating alternatively the supplying of silicon precursor and nitrogen precursor to achieve a thicker film.
However, Kamada is in the art of silicon nitride film using an ALD processor [0022], in a vacuum chamber [0051], teaches raw material of silicon-containing gas adsorbed onto the substrate surface (abstract). Kamada teaches forming nitride film by supplying of reaction gases such as nitrogen and hydrogen containing gases and process of plasmatize those reaction gases, and plasma process of the adsorbed raw material onto the surface of the substrate [0023] as nitriding process. Kamada teaches the forming nitride film by alternatively processing the step of raw gas adsorbing process then the step of plasmatizing of the reacting gas, as those steps are performed repeatedly on the substrate [0079].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ranish with Kamada to have the silicon precursor absorbed onto the substrate and alternately and repeatedly supplying of silicon precursor and nitrogen precursor, to achieve a desired thickness ranging between 1-100 nm of Ranish [0061], with reasonable expectation of success.
The combined Ranish (with Kamada) teaches the tailoring of a specific film property (such as stress) is controlled by relative concentrations of atoms such as nitrogen, carbon and or hydrogen within the formed silicon nitride film, where the reducing of hydrogen content will increase the tensile stress of the formed silicon nitride film (Ranish, [0072]).
The combined Ranish (with Kamada) teaches the relationship between the RPM and the tensile stress of the silicon nitride film (Kamada, Fig. 12 and [0099]). Where in condition (2) having RPM equal to 10, and in condition (3) having RPM equal to 3, resulted in tensile strength of -162 MPa and -443 MPa, respectively where the other parameters are fixed (Kamada, Fig. 12). 
The combined Ranish (with Kamada) does not teach the process supplying of hydrogen gas between the step of supplying the silicon precursor and the step of nitriding, for forming silicon nitride thin film. 
However, Lee is in the vapor deposition art (abstract), and the process of forming thin film in a vacuum state [0031], thin film such as forming silicon nitride (SiN) film [0072], teaches the process of forming film by injecting first material onto the substrate, followed by injecting second material onto the substrate, followed by passing the substrate through reaction module (claim 1, page 6), where the first material includes source precursor [0042], and where the source precursor includes silicon-based compounds [0045], and where the silicon-based compound include silicon precursors such as SiH4 [0046], and where the second material include reactant precursors (claim 11), reacting precursor such as H2 (claim 12), and where the reaction module (20) includes plasma generator [0038]. Therefore, Lee teaches the process of supplying of raw material (first material/SiH4), then supplying second material (hydrogen gas), then the process of plasma nitriding (using plasma reaction module) for forming the SiN thin film.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ranish (with Kamada) with Lee to provide with an improved uniform thin film [0048].
The combined Ranish (with Kamada and Lee) does not teach a relationship between nitriding time and a process without supplying hydrogen gas.
However, Kato is in the prior art of processing silicon nitride film in a vacuum chamber using plasma ALD process [0050], teaches the use of first process gas such as silicon precursor, and second processing gas such as ammonia gas [0056], wherein the first processing area/region P1, the first processing gas is absorbed onto the substrate [0057], teaches the process of forming silicon nitride film using second gas as ammonia gas (with 3.5 SLM) with a rotational speed of 10 RPM (condition 11), and a substantially similar process where second gas as ammonia gas (with 3.5 SLM) with a rotational speed of 5 RPM (condition 13) [0099]-[0110], where the stress value of -0.002 Gps (for condition 11) and 0.212 Gps (for condition 13) (figure 22). Therefore, rotation of 10 RPM/higher rotation speed would expose the individual wafer/substrate to less nitriding time when compared to process and the rotation speed of 5 RPM/lower rotation speed.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ranish (with Kamada and Lee) with Kato to adjust the nitriding time (using the rotation speed) without the supplying of hydrogen gas, to provide with the desired tensile stress of the formed silicon nitride film (figure 22).
The combined Ranish (with Kamada and Lee and Kato) teaches the stress value from the following processes of silicon nitride films:
Condition #
H2
RPM
Stress (MPs)
Art
Condition 2
With H2
10
-162
Kamada, [0100]
Condition 3
With H2
3
-443
Kamada, [0100]
Condition 11
Without H2
10
-2.0
Kato, Fig. 22
Condition 13
Without H2
5
-212
Kato, Fig. 22


Therefore, it would be obvious for skilled person in the art to adjust the stress set value/tensile stress value to a desired amount by adjusting the nitriding time/RPM with or without the supplying of hydrogen gas, to achieve a desired/higher tensile stress value of the silicon nitride film, for determining the nitriding time for a set stress value.
Consider Claim 9, the combined Ranish (with Kamada and Lee and Kato) teaches the passing/rotating of the substrate using the mounting table (Kamada, [0041]-[0042]), and the adsorbing of the injected raw gas in the raw gas supply region (first gas supply section 16a) (Kamada, [0079], Fig. 2), where the unit U separate (using purge gas) the raw gas supply region (16a) from the plasma formation region (plasma generating section 22a-3) during the passing/rotating of the adsorbed raw gas onto the substrate from the SiN film forming process (Kamada, [0080], Fig. 2). The combined Ranish (with Kamada and Lee and Kato) teaches the SiN film is controlled by adjusting the rotation speed (first corresponding parameter) of the placing table (14) at 120 RPM (Kamada, Fig. 7, [0081], and Ranish, [0041]).

Response to Arguments
Applicant’s arguments, filed 05/24/2022, with respect to the rejection(s) of claim(s) 1 and 9 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ranish and Kamada and Lee and Kato.

The applicant argued against the prior arts, on the grounds that none of the prior arts discloses the newly amended claim including introducing hydrogen gas between the step of introducing raw material and the step of nitriding the raw material, nor the determining whether to supply the hydrogen gas based on determination the nitriding time.
However, the newly applied prior art of Lee discloses the intermediate step of supplying hydrogen gas between the step of supplying silicon precursor/raw material and the step of nitriding using plasma for forming silicon nitride film. Furthermore, the prior art of Kamada and the newly applied prior art of Kato discloses the process of forming silicon nitride film by introducing hydrogen gas and varying the nitriding time/RPM (Kamada), and the process of forming silicon nitride film without introducing of hydrogen gas while varying the nitriding time/RPM (Kato), as seen below: 

Condition #
H2
RPM
Stress (MPs)
Art
Condition 2
With H2
10
-162
Kamada, [0100]
Condition 3
With H2
3
-443
Kamada, [0100]
Condition 11
Without H2
10
-2.0
Kato, Fig. 22
Condition 13
Without H2
5
-212
Kato, Fig. 22


Therefore, order skill person in the art would base the nitriding of the raw material using a desired RPM/nitriding time as determined by the need of supplying hydrogen gas, or not supplying hydrogen gas for the process of forming silicon nitride film with the desired stress value.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718